Citation Nr: 1750515	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Veterans Law Judge


INTRODUCTION

The Veteran had active duty from May 1988 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A copy of the transcript of that hearing is associated with his claims file.

The Board notes that the Veteran also appealed the issue of the evaluation of his posttraumatic stress disorder (PTSD), as assigned in the above-mentioned May 2012 rating decision.  However, he withdrew that appeal at the February 2017 video conference hearing, so the Board will take no further action with respect to that appeal and does not address it in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his Board hearing, the Veteran submitted a copy of his 2013 Adult Disability Report from his application for disability benefits from the Social Security Administration (SSA).  He also stated that a favorable decision had been made on his claim and that SSA benefits had been granted.  The Board has reviewed the claims file but finds no indication that SSA documentation (medical records and a decision) had been requested and added to the file.  Accordingly, the Board finds that a remand is necessary to obtain such records.  38 C.F.R. § 3.159(c).

Additionally, the last VA examination addressing this claim dates from February 2012.  Given that the Veteran has since applied for, and reportedly is receiving, SSA disability benefits, the Board finds that an updated VA examination would be helpful in this case, particularly as the report is over five years old.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all documentation (administrative and medical) regarding the Veteran's SSA disability benefits application and reported grant of benefits.  All materials received from SSA must be added to the claims file.

2.  Then, afford the Veteran a VA examination, with an appropriate examiner who has reviewed his claims file.  The examiner must address the extent to which the Veteran's service-connected posttraumatic stress disorder (PTSD) and allergic rhinitis with chronic cough and epistaxis affect his ability to secure and follow a substantially gainful occupation.  If the Veteran is found to be employable, examples of the types of careers that he would be able to successful secure and follow should be described.  His educational and employment background should be taken into account in making this determination.  

3.  Then, the claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.





The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




